Citation Nr: 1024587	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for chronic 
retropatellar pain syndrome of the left knee, with subluxation of 
the patella.  

2. Entitlement to a rating in excess of 20 percent for chronic 
retropatellar pain syndrome of the right knee, status 
postoperative medial meniscus tear, with subluxation of the 
patella.  

3. Entitlement to a rating in excess of 10 percent for 
thoracolumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Throughout the appeal period, retropatellar pain syndrome of 
the left knee has been manifested by range of motion, at worse, 
from 0 degrees extension to 115 degrees flexion; subluxation of 
the patella, and pain, and is productive of no more than moderate 
disability; degenerative joint disease of the left knee is not 
demonstrated.  

2.  Throughout the appeal period, retropatellar pain syndrome of 
the right knee, status postoperative medial meniscus tear, has 
been manifested by range of motion, at worse, from 0 degrees 
extension to 110 degrees flexion; subluxation of the patella, and 
pain, and is productive of no more than moderate disability; 
degenerative joint disease of the left knee is not demonstrated.  

3.  Throughout the appeal period, thoracolumbar strain has been 
manifested by range of motion of, at worse, forward flexion to 85 
degrees; backward extension to 13 degrees; lateral flexion to 43 
degrees, bilaterally; and rotation to 50 degrees, bilaterally; 
complaints of muscle spasm or guarding that do not result in an 
abnormal gait or abnormal spinal contour; and degenerative joint 
disease has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
retropatellar pain syndrome of the left knee have not been met 
for any period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5257 (2009).  

2.  The criteria for a rating in excess of 20 percent for 
retropatellar pain syndrome of the right knee have not been met 
for any period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Code 5257 (2009).  

3.  The criteria for a rating in excess of 10 percent for 
thoracolumbar strain have not been met for any period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5237 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  A June 2005 letter explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The Veteran has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in July 2005 and August 2007.  
These examinations are found to be adequate for rating purposes 
as the examiners reviewed the Veteran's claims file and conducted 
complete medical examinations.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (finding that VA must provide an examination that 
is adequate for rating purposes).  He has not identified any 
pertinent evidence that remains outstanding and while, in 
December 2009, he requested an additional 30 days to provide 
evidence, none has been submitted.  Thus, VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claims. 

Rating Legal Criteria

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  Separate diagnostic codes provide 
the criteria for each specific disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board finds that the record does not 
reflect any distinct period of time during the appeal period when 
the criteria for the next higher ratings were met to warrant 
staged ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence where appropriate and 
the analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7 (2009).  When all of 
the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



Rating Knee Disabilities

Service connection for retropatellar pain syndrome of the each 
knee was granted by the RO in a December 1993 rating decision.  A 
10 percent rating was awarded for each knee at that time under 
the provisions of 38 C.F.R. § 4.71a, Code 5257.  The Veteran 
claimed an increased rating in October 2004.  By rating decision 
in September 2005, appealed by the Veteran, the ratings were 
increased to 20 percent for each knee under Code 5257.  These 
ratings have remained in effect throughout the entire appeal 
period.  

A May 2005 private examination report for a Workman's 
Compensation claim shows that the Veteran aggravated his knee 
disabilities at work in December 2004 and January 2005.  His 
complaints were of standing, walking, bending, and particularly 
while ascending and descending stairs.  He was currently treated 
with anti-inflammatory medication, including cortisone 
injections, physical therapy, and an arthroscopic lateral 
retinacular release on the right in March 2005.  On examination, 
there was no overall clinical misalignment and no internal 
femoral or external tibial torsion.  He did not appear to have 
patellofemoral misalignment.  His gait was nonantalgic, with 
normal heel and toe walking.  He could squat only about 30 
degrees, stating that it was uncomfortable.  On standing, there 
was slight thickening of the right knee, but no palpable 
effusion.  There were well-healed arthroscopic portals.  There 
was no sign of reflex sympathetic dystrophy, any temperature 
changes, skin abnormalities, or allodynia.  Seated range of 
motion was from 0 to 125 degrees.  There was no crepitus with 
flexion or resisted extension of the right or left knees.  Second 
Steinmann's and McMurray's tests were negative, bilaterally.  
There was no joint line pain medially or laterally on the right 
or left knee.  He had complaints of pain with extending with 
resistance in the right and left knee.  Anterior drawer and 
Lachman's signs were negative.  Supine range of motion was from 0 
to 135 degrees.  There was a positive patellar inhibition test, 
bilaterally, greater on the right than the left.  His patellae 
subluxed laterally with ease, producing complaints of pain.  
There was palpable tenderness along both medial retinaculums of 
the patellae, although there was no swelling or effusion.  No 
plicas were palpated or noted.  X-ray studies were normal, 
without degenerative joint disease.  The diagnoses were 
patellofemoral arthrosis/chondromalacia, bilaterally, post March 
2005 lateral retinacular release of the right knee and 1990 VA 
disability.  

An examination was conducted by VA in July 2005.  At that time, 
the Veteran complained of constant sharp pain to the left knee, 
with pain level of 6 to 8 on a scale of 1 to 10.  He said that he 
also experienced weakness, stiffness, locking, fatigue, and lack 
of endurance.  Precipitating factors included walking, running, 
bending, kneeling, squatting, and prolonged standing.  
Alleviating factors included resting and lying down.  The Veteran 
stated that he slept with a pillow between his knees.  He 
reported that he treated his knee pain with ice, Advil, and 
swimming.  The circumstances of the Veteran's Workman's 
Compensation claim, including right knee surgery in March 2005, 
were reviewed.  

On examination in July 2005, gait was antalgic and slow paced, 
with no assistive devices.  The Veteran had difficulty from 
sitting to standing position and a popping sound from his 
bilateral knees.  The knees showed no deformity or misalignment.  
There was subluxation of both patella, with positive apprehension 
tests.  ACL, PCL, and LCL were intact, without laxity.  The 
Veteran was sensitive to testing, with pain and grimacing.  He 
had mild to moderate popping during the range of motion.  The 
Veteran also had locking to the right knee, after a change of 
position from lying to sitting.  Range of motion was from 0 
degrees extension to 140 degrees flexion, with pain and 
grimacing.  He lost 10 degrees flexion, bilaterally, with 
repetitive movement, mostly due to pain and to a lesser extent to 
weakness, fatigability and lack of endurance.  X-ray studies of 
both knees were unremarkable.  The diagnosis was retropatellar, 
chronic strain bilateral knees, with subluxation and status post 
arthroscopy and lateral release to the right knee.  

An examination was conducted by VA in August 2007.  At that time, 
the Veteran stated that he had daily pain that was precipitated 
by walking on stairs.  His left knee was less painful than the 
right.  Right knee pain was described as 10/10, while left knee 
pain was described as 8/10.  Precipitating factors also included 
standing, walking longer than an hour and prolonged sitting.  He 
did not run or job because of knee pain.  He treated his knee 
pain with ice and ibuprofen, wore an elastic brace mostly on the 
right, but had one for the left as well.  His last X-rays showed 
intact joint spaces on both knees.  He felt that the right knee 
occasionally locked and he had more pain in the side and favors 
that leg.  He reported that he worked full time with no 
restriction due to his knees.  

On examination in August 2007, the right knee was tender to 
palpation at the lateral joint lines.  There was no ligament 
laxity to varus or valgus stress of the knees.  The left knee was 
not tender.  Flexion of the right knee was to 110 degrees at 
which point there was pain.  Flexion of the left knee was to 115 
degrees.  Extension of each knee was to 0 degrees.  There was no 
additional loss of range of motion after three repetitions.  
McMurray's test was positive, bilaterally.  Lachman's test was 
negative, bilaterally.  Drawer test was negative, bilaterally.  
The knees were considered stable.  Ligaments were intact.  
Strength and sensation were normal.  X-rays were unremarkable.  
The diagnoses were retropatellar pain syndrome of the left knee; 
and retropatellar pain syndrome, meniscus tear, right knee, 
status post arthroscopy.  

For moderate impairment of the knee, with recurrent subluxation 
or lateral instability, a 20 percent rating is warranted; a 30 
percent rating requires severe impairment.  38 C.F.R. § 4.71a, 
Code 5257.  

The Veteran's knees are rated 20 percent disabling under the 
above criteria for other impairment of the knee, which reflects 
moderate impairment.  After reviewing all the evidence, including 
the Veteran's reports of symptoms, the Board finds that the left 
and right knee disabilities have been primarily manifested by 
pain and subluxation of each patella, but have not been 
productive of impairment that is severe in nature at any time 
during the increased rating period.  In this regard, it is noted 
that the Veteran's knees were found to be stable, the ligaments 
were intact, and his strength was normal.  As such, the Board 
does not find a basis for a schedular rating in excess of 20 
percent.  38 C.F.R. § 4.71a, Code 5257.

The Board has also considered whether a higher rating than 20 
percent is warranted under any other potentially applicable 
Diagnostic Code, or whether a separate disability rating is 
warranted, but finds that the weight of the evidence is against 
such findings.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the knee, 
separate evaluations may be assigned.  See VAOPGCPREC 23-97.  If 
a rating is assigned under the provisions for other knee 
impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent 
rating may be assigned where some limitation of motion due to 
arthritis, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98.  In this case, X-ray studies show no evidence of 
degenerative arthritis, so the provisions for evaluation under 
separate criteria for moderate impairment and limitation of 
motion due to arthritis are not applicable.

With regard to potentially higher ratings than 20 percent based 
on limitation of motion, in the instant case, while there is some 
limitation of motion, this is not shown to be to a degree that a 
compensable rating would be warranted for either knee.  (Normal 
range of motion of the knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II).  The evidence does 
not show limitation of flexion of either leg that more nearly 
approximates 15 degrees to warrant a 30 percent rating.  
38 C.F.R. § 4.71a, Code 5260.  The weight of the evidence also 
does not show limitation of extension to 20 degrees to warrant a 
30 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Ankylosis of 
either knee joint has not been demonstrated.  As such, a 30 
percent rating cannot be assigned under the criteria for 
ankylosis of the knee joint.  38 C.F.R. § 4.71a, Code 5256.  
Under these circumstances, ratings in excess of 20 percent for 
either knee disability are not warranted for any period under any 
Code.  38 C.F.R. § 4.71a.

Rating Thoracolumbar Strain

Service connection for lumbosacral strain, rated noncompensable 
(0 percent), was granted by the RO in a December 1993 rating 
decision.  The Veteran claimed an increased rating for this 
disability in October 2004 and, by the September 2005 rating 
decision on appeal, a 10 percent rating was awarded for 
thoracolumbar strain.  

An examination was conducted by VA in July 2005.  At that time, 
the Veteran stated that he experienced low back pain at least 
once per week for about two hours duration.  During the back 
pain, he felt spasm to the lumbosacral muscles.  There was no 
radiation of pain.  He stated that the spasms were caused by 
prolonged standing or lifting.  He had been prescribed anti-
inflammatory medication, which he took to control the back pain.  
On examination, the cervical and lumbar spine showed normal 
lordosis.  The thoracic spine was convex.  Forward flexion was to 
90 degrees; extension backward was to 30 degrees; lateral flexion 
was to 30 degrees, bilaterally; and rotation was to 40 degrees, 
bilaterally.  Lateral flexion and rotation were performed with 
pain and grimacing.  The VA examiner assessed that the Veteran 
had a 5 degree loss in all range of motion due to pain and, to a 
lesser extent, to weakness, fatigability and lack of endurance.  
Straight leg raise was negative.  Muscle strength was 5 on a 
scale from 0 to 5.  Sensory function was intact above and below 
the waist and over the feet.  X-ray studies of the lumbosacral 
spine, dated in October 2004, were unremarkable.  The diagnosis 
was chronic strain of the lumbosacral spine.  

An examination was conducted by VA in August 2007.  At that time, 
the Veteran complained that his back was mostly painful in the 
lower part and that he also had pain in the right upper, outer 
quadrant of the right hip.  He reported that his back pain was 
precipitated by standing longer than 45 minutes, sitting longer 
than 10 minutes, or walking longer than one hour, that he had 
back pain with repetitive bending, lifting, walking, or running, 
and he used Motrin and ice, but did not wear a back brace and had 
never had back surgery.  The Veteran reported having had a post-
service work-related injury in August 2006, when he was pushing a 
cart and twisted his back.  He reported that he subsequently had 
pain daily that lasted for hours, usually associated with 
activity and reported working with no restriction due to back 
pain.  He reported that he had not had any incapacitating 
episodes of back pain.  

On examination in August 2007, there was tenderness in the 
sciatic area of the right hip and lateral hip, but the spine 
itself was nontender and had normal curvature.  Flexion of the 
spine was to 90 degrees without complaint of pain.  This was 
repeated three times, with no further restrictions.  Extension 
was painful and to 15 degrees.  Repeated motion three times 
caused a further loss of 2 degrees.  Lateral bending as to 45 
degrees, bilaterally, with pain and further loss of 2 degrees on 
repeated bending.  Rotation of the spine was to 50 degrees, 
bilaterally, with pain in the right hip and no further loss after 
three repetitive movements.  The diagnosis was thoracolumbar 
strain, age-appropriate changes seen on X-ray.  

VA outpatient treatment records, dated through November 2009, 
show that the Veteran continued to have complaints of pain in the 
low back.  X-ray studies of the lumbar spine conducted in 
November 2009, were unremarkable, with no evidence of 
degenerative changes.  

The Veteran's claim is evaluated under the rating code for 38 
C.F.R. § 4.71a, Code 5237, for lumbosacral strain.  Under this 
rating code, lumbosacral strain is to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent evaluation.  An evaluation of 50 percent or 100 
percent greater requires favorable or unfavorable ankylosis.  
Unfavorable ankylosis is a condition with which the entire 
thoracolumbar spine is fixed in flexion or extension, resulting 
in several symptoms described in Note 5 of the general formula 
for diseases and injuries of the spine.  Fixation in a neutral 
position was considered favorable ankylosis.  38 C.F.R. § 4.71a.

Review of the evidence of record shows that the Veteran's 
service-connected low back disability has for the period of 
increased rating claim manifested some limitation of motion, 
primarily in backward extension and pain and tenderness, and 
complaints of muscle spasm.  Throughout the appeal period, 
thoracolumbar strain has been manifested by range of motion of, 
at worse, forward flexion to 85 degrees; backward extension to 13 
degrees; lateral flexion to 43 degrees, bilaterally; and rotation 
to 50 degrees, bilaterally.  While forward flexion was clinically 
measured to 90 degrees, the examiner assessed that there was an 
additional 5 degrees of limitation after repetitive use.  
38 C.F.R. § 4.71a, Plate V.  The limitation in forward flexion to 
85 degrees, which fully accounts for the additional limitations 
due to all relevant factors indicated at 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, does not more nearly approximate forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, as required for a higher disability 
rating of 20 percent.  38 C.F.R. § 4.71a. 

In this case, the combined limitation of motion in all 
directions, taking additional loss due to repetitive movement 
into consideration, is 284 degrees, far in excess of the 120 
degrees needed to meet the criteria for a 20 percent evaluation.  
For this reason, a higher disability rating of 20 percent is also 
not warranted on the basis of combined limitations of motion.  
38 C.F.R. § 4.71a. 

Although the Veteran does complain of muscle spasm, this has not 
been shown to cause an abnormal gait or abnormal spinal contour, 
as required for a higher rating of 20 percent.  Muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour is specifically contemplated in the 
schedular rating criteria for a 10 percent rating.  There is no 
evidence of a vertebral fracture and no evidence of degenerative 
changes on the most recent X-ray studies so as to warrant a 
higher rating of 20 percent on that criteria.  38 C.F.R. § 4.71a.  
As such, there is no indication in the record that the Veteran 
has met the criteria for a rating in excess of the current 10 
percent rating at any time during the increased rating appeal 
period.  Under these circumstances, an increased rating in excess 
of 10 percent for the service-connected thoracolumbar strain is 
not warranted for any period.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation for his bilateral knee and low 
back disabilities on an extraschedular basis.  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the entire appeal period under consideration is 
contemplated by the rating schedule and the assigned ratings are, 
therefore, adequate, and no referral for a extraschedular ratings 
is required.  Regarding the knees, the symptoms of subluxation, 
the primary manifestation of the Veteran's disability, are part 
of the schedular rating criteria.  Alternative possible rating 
criteria that were considered include limitations of motion, 
including due to pain and other orthopedic factors.  Regarding 
the back, the Veteran's limitation of motion, including due to 
pain and fatigability, and reports of muscle spasm are part of 
the schedular rating criteria.  For these reasons, the Board 
finds that the rating schedule is inadequate to rate the 
Veteran's disability picture of the knees and back disability, so 
that referral for extraschedular consideration is not warranted.  


ORDER

A rating in excess of 20 percent for service-connected left knee 
disability, with subluxation of the patella, is denied.  

A rating in excess of 20 percent for service-connected right knee 
disability, status postoperative medial meniscus tear with 
subluxation of the patella, is denied.  

A rating in excess of 10 percent for thoracolumbar strain is 
denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


